HAMLIN, Justice.
Mervin Bell, Clarence Lipscomb, and Irvin Johnson were charged with a violation of LSA-R.S. 14:64 (Armed Robbery). A nolle prosequi was entered in the case as to the defendants Lipscomb and Johnson.
Bell was tried by a jury and found guilty as charged; he was sentenced to serve eighteen years in the State Penitentiary at hard labor. From his conviction and sentence, he prosecutes this appeal, presenting for our consideration one bill of exceptions.
The facts in this matter are in substance as follows:
On October 13, 1960, Roland Ledet, a collector for an installment furniture store, was making his collections in the St. Bernard Housing Project; he emerged from a second floor apartment to a stair landing, where he was accosted by two young men who threatened him with straight razors *343and demanded his money. After being wounded, he submitted to a robbery of $629 in cash and a small radio. The men forced him to remove his trousers; they then ran from the building.
Edwina Starks, a young woman who lived in a unit wherein the robbery took place, saw two men run out of the hallway shortly after the robbery; she identified them as Mervin Bell (the defendant) and Nathaniel Brown. Ledet was brought to Charity Hospital for treatment; three hours later, he was confronted with Bell, Lipscomb and Johnson, who had previously been arrested. Ledet identified Bell as the assailant who had cut him with a razor; neither of the other two were identified. Bell remained in jail until the time of his trial.
Subsequent to defendant’s conviction, but before sentence was imposed, one Harold Brown was arrested; Brown freely confessed to his participation in the instant robbery and stated that a person named Charles Johnson was the other robber. Defendant’s counsel filed a motion for a new trial, alleging:
“That on the second day of December, 1960, one Harold Brown, * * * in the third district station, executed a written confession implicating himself and another * * * male by the name of Charles Johnson. In his statement the said Harold Brown goes into exact detail about the events leading up to and directly connected with the offense for which the said defendant herein was convicted. In his statement the said Harold Brown makes no mention whatsoever of Mervin Bell, defendant herein, and thereby completely exonerates the said Mervin Bell from all implication and connection with the crime for which he was convicted.”
By affidavit, counsel further affirmed that the information in the motion was a matter of public record and readily available to the Court; he stated that the information was not available to him at the time of the trial of the cause.
During the hearing of the motion for a new trial, Harold Brown reiterated his confession and exonerated the defendant; he testified that Charles Johnson was his associate in the robbery. Brown made a second appearance on the witness stand; on this occasion, he identified a man in the courtroom as his associate in the robbery. This man, who called himself James Davis, had been named by defense witness Irwin Johnson during the course of trial as Harold Brown’s accomplice.
The trial judge denied the motion for a new trial; his reasons recite, in part:
“Brown was in fact a newly discovered witness and his statement in his confession and his first testimony was legally ‘newly discovered evidence’ but when he changed his testimony he then became a corroborating witness.
“This court is not deciding this issue upon the technical criterion of what is or is not ‘newly discovered evidence,’ but upon a question of substantial justice, namely, ‘ought Brown’s testimony to produce a different result if the case were retried and Brown and his testimony presented to a jury.’
“To place Brown in proper focus it should be pointed out that the only element that Brown could add that was not a part of the original trial would be Brown’s credibility (or lack of credibility) as a witness. The substance of his testimony was heard by the jury that tried and convicted the defendant Bell.
“Irwin Johnson, the defense witness, professed to be an eye witness. Whether he was or was not, we have only his word for it. Brown actually is one of the robbers. There is doubt about the fact that he is an eye witness. (Whether as such eye witness *344he is or is not telling the truth about the identity of his associate is another question.)
* * * % * *
“The court under its responsibility to determine what, in its opinion, a jury that heard Brown’s testimony, in addition to all the other available witnesses, ‘ought’ to do, (bearing in mind Bell’s indefeasible right to the benefit of the reasonable doubt) believes that the addition of Brown’s testimony would not shake the confidence of any future jury in the testimony of Ledet and Edwina Stark any more than it would have shaken the confidence of the jury that so promptly convicted the defendant Bell.
“Johnson’s testimony is discredited by his failure (and the failure of Lipscomb and Bell) to tell the police that Johnson was an eye witness and saw Davis and not Bell in the robbery. There is nothing to cast the slightest suspicion either on the honesty or the accuracy of the testimony of Ledet and Edwina Stark. Our only conclusion then is that Johnson’s testimony is false, and was concocted by Bell and himself in the Parish Prison in an attempt to save Bell from the penitentiary.
“Then came Brown and his first testimony in which he obviously named a mythical Charles Johnson. Here Brown destroyed Johnson’s testimony and did Bell no good because this mythical Charles Johnson could have been Bell. True it could have been Davis or anyone, but the fact that Brown destroyed Johnson and did not exclude Bell, at that juncture,- left Bell in a hopeless situation unless Brown changed his testimony to name Davis to corroborate and not contradict Johnson, and also affirmatively exclude Bell from the robbery. This Brown did.
“Here again, as against Ledet and Edwina Stark, who are reputable and disinterested witnesses, and who are convincing at least to a moral certainty that Bell and not Davis is the robber in question, a competent jury would have no choice other than to accept the testimony of Ledet and Edwina Stark.”
Bill of Exceptions No. 1 was reserved to the trial court’s denial of defendant’s motion for a new trial predicated on the issue of newly discovered evidence — the evidence of Harold Brown associating a person other than Mervin Bell as his accomplice in the robbery. Counsel contends that the trial judge abused his discretion in that the existence of the confession now creates a reasonable doubt that Mervin Bell was implicated in the robbery, and it is a well known principle of criminal law that should any reasonable doubt exist it must be resolved in favor of the defendant.
The State contends that all of the evidence that was presented on the motion for a new trial was easily “acceptable” to the defendant at the trial itself, and that even had it been presented to the jury it would have made no difference in the verdict. The State argues further that the trial judge himself was as good a judge of the factual situation as a jury; this argument is based on the trial judge’s statement that:
“It is also the opinion of the trial judge that the testimony of Brown ‘ought’ not, and it cannot reasonably be said that it would, change the result in a future jury trial. (Bearing in my mind that Appellant is entitled to the benefit of the reasonable doubt.)”
LSA-R.S. 15 :509 provides :
“A new trial ought to be granted:
‡ * ❖ * * *
“(3) Whenever since verdict new material evidence has been discovered that could not have been discovered with reasonable diligence before .or during trial; * * * ”
*345LSA-R.S. 15:511 (Newly-discovered evidence as ground for new trial; necessary showings and allegations) recites:
“To entitle the accused to a new trial on the ground of newly-discovered evidence, it must affirmatively appear that notwithstanding the exercise of reasonable diligence, the evidence was not known before or during the trial, but has been discovered since; that said evidence is not merely cumulative; that it does not merely corroborate or impeach the credibility or testimony of any witness examined on the trial; that it is so material that it ought to produce a different result than the verdict reached, and that it is admissible. These allegations must be recited in the motion and be sworn to by the accused.” (Emphasis ours.)
In State v. Gray, 192 La. 1081, 190 So. 224, 225, we stated:
“Applications for new trials when based on the ground of newly discovered evidence should be received with extreme caution. State v. Stovall, 154 La. 544, 97 So. 854; State v. Lee, 173 La. 966, 139 So. 302, 309.
“The granting or refusing of a motion for a new trial rests within the discretion of the trial judge, and his denial of the motion will not be disturbed by this court except for an abuse of the judicial discretion. State v. Barton, 178 La. 859, 152 So. 546; State v. Brandle, 187 La. 945, 175 So. 628.
“The proposed evidence must not only be newly discovered, but also not discoverable by reasonable diligence before verdict, in order to justify the granting of a new trial. State v. Raney, 181 La. 638, 160 So. 124.” See, also, State v. Sterling, 205 La. 879, 18 So.2d 327.
The record herein conclusively discloses that there was no lack of diligence on the part of the defendant or his counsel in not discovering and producing Brown before trial. In his reasons for denying the motion for a new trial, the trial judge states that “Brown was in fact a newly discovered witness and his statement in his confession and his first testimony was legally ‘newly discovered evidence.’ ” Under such circumstances, we find that the testimony and confession of Harold Brown is newly discovered evidence which is relevant and material; that said evidence is not merely cumulative or merely corroborative and meets the test set forth in LSA-R.S. 15:511, supra. What effect Brown’s testimony will have upon a jury is speculative. Nevertheless, the defendant is entitled to a new trial for the purpose of having the benefit of this newly discovered evidence and having it presented to a jury. The jury is also entitled to have the benefit of this evidence, along with the other circumstances of the case, and to weigh it all in judging the facts.
The case of State v. Dimm, 153 La. 95, 95 So. 414, is apposite to the instant prosecution. In that case, this Court held newly discovered evidence in the form of an affidavit sufficient for the granting of a new trial. This affidavit, by a young boy of nine years, was to the effect that he had seen the victim of a shooting, shortly after such event, drop a gun which was picked up by a lady. We pertinently stated:
“Sidney Teal was the deceased, and while it is true that the other evidence in the case tends to negative the idea that Teal had a pistol, or was attempting to use it, if he did have, yet, we cannot say what effect such proof might have had upon the minds of the jurors, had it been produced before them. There appears to have been no doubt but that the deceased provoked the difficulty, and actually knocked accused against the wall or fence before he fired; hence, if it had been shown that he had a pistol and was in the act of drawing it when he was shot, the jury could and doubtless would have *346found that he acted in self-defense. The evidence was certainly relevant and material, since admittedly there was none other to the same effect. It is not impossible that the other witness did not see fit to mention the pistol, or that they failed to see it; and, in any event, the jury was entitled to have the benefit of this evidence, along with the other circumstances of the case, and to weigh it all in judging the facts.
“It is not intimated by counsel for the state that the evidence in question was not newly discovered, or that it is false or unworthy of belief; hence it does not appear necessary to remand the case for laying that foundation.
“Our conclusion is that accused was entitled to a new trial for the purpose of having the benefit of this newly discovered evidence. State v. Frisbie, 41 La.Ann. 615, 6 South. 139.”
For the foregoing reasons, it is ordered that the conviction and sentence of the trial court be set aside and reversed, and that this case be remanded for a new trial in accordance with the views herein expressed.
McCALEB, J., dissents with written reasons.
SUMMERS, J., dissents.
HAWTHORNE, J., does not participate.